Case 1:18-cv-21654-EGT Document 84 Entered on FLSD Docket 04/15/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                 CASE NO.: 18-CV-21654 -THIS IS A CONSENT CASE/TORRES

  SARAH WILLIAMS,

         Plaintiff,

  vs.

  CARNIVAL CORPORATION
  d/b/a CARNIVAL CRUISE LINE,

        Defendant.
  _______________________________/


                 JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         IT IS HEREBY stipulated by and between counsel for the Plaintiff and counsel for the

  Defendant that the above cause, having been amicably settled, be dismissed with prejudice and

  that each party shall bear its own costs and attorney's fees.

         Dated: April 15, 2020

  John H. Hickey                                  David J. Horr
  Florida Bar No.: 305081                         Florida Bar No.: 310761
  hickey@hickeylawfirm.com;                       dhorr@admiral-law.com
  Sarah Lobel                                     Stephanie H. Wylie
  Florida Bar No.: 88716                          swylie@admiral-law.com
  slobel@hickeylawfirm.com                        Florida Bar No.: 130140
  HICKEY LAW FIRM, P.A.                           Ryan T. Harris
  1401 Brickell Avenue, Suite 510                 Florida Bar No.: 1018831
  Miami, FL 33131-3501                            rharris@admiral-law.com
  Telephone: (305) 371-8000                       HORR, NOVAK & SKIPP, P.A.
  Facsimile: (305) 371-3542                       Two Datran Center, Suite 1700
  Attorneys for Plaintiff                         9130 South Dadeland Boulevard
                                                  Miami, FL 33156
                                                  Telephone: (305) 670-2525
                                                  Facsimile: (305) 670-2526
                                                  Attorneys for Defendant
Case 1:18-cv-21654-EGT Document 84 Entered on FLSD Docket 04/15/2020 Page 2 of 2
                                           CASE NO.: 18-CV-21654 -THIS IS A CONSENT CASE/TORRES
                                                                                          PAGE 2



                                  CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on April 15, 2019, we electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. We also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronic Notices of Electronic Filing.


                                                       /s/ Ryan T. Harris
                                                       RYAN T. HARRIS
                                                       Florida Bar No.: 1018831
